Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 1-8, 10, 13 and 15-22 are under consideration in this application.
            Claims 9, 11, 14 and 23 are held withdrawn from consideration as being drawn to nonelected subject matter CFR 1.142(b).
Election/Restrictions
Applicant’s election with traverse of Group I and compound 584 in the reply filed on December 9, 2020 is acknowledged. The traversal is on the grounds that there is no burden at all to search all the claimed inventions. This is not found persuasive because for the reasons clearly set forth in the previous Office action. The compounds do not even belong to a recognized class of chemical compounds since every variable varies. Further, the claims embrace the entire field of heteroaryl rings. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds. A reference for a quinolone would not be a reference for a pyrimidine.  Further, the search is extremely burdensome.  A CAS online structure search will not even run. The application would take a lifetime to search all the alleged inventions.  In these claims, the numerous variables and their voluminous complex meanings and their seemingly endless permutations and combinations, make it virtually impossible to determine the full scope and complete meaning of the claimed subject matter. Applicants' claims embrace the entire field of heteroaryl rings of any size and containing any number and combination of heteroatoms and 4- to 8-membered heterocyclic rings. The staggering arrangement of possibilities does not even permit classification of the claimed subject matter.  Let alone be searched. The specification is non-
Claim 14 NOT subject to any rejoinder.  Claim 14 will NOT be rejoined because the claims are not of the same scope as the compound claims. Inventions I (compounds) and II (multiple compositions requiring an additional active ingredient) are independent and distinct because the groups do not share the same or corresponding technical feature. Although the groups include the same compound, the combination composition do not share the same utility as the compound. Although the groups include the same compound, the combination composition do not share the same utility as the compound as clearly evidenced by applicants’ own claims. The utility of a combination or active ingredients depends on the biological activity of the "other" ingredients which may be additive, synergistic or antagonistic with the compound, thus, a different utility from the compound. 
MPEP §803.02 clearly provides: "If the members of the Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not follow the procedure described below and will not require provisional election of a single species. >See MPEP § 808.02. Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461,198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Exparte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility." 


The restriction requirement is deemed sound and proper and is hereby made FINAL.
The application has been examined to the extent readable on the elected compound and expanded to include a genus of the compounds of formula (I) wherein  M is an imidazole of fomulas (IIa), (IIc) and (IId), R1- R7, D represent non-heterocyclic groups, Q represents (optionally substituted) pyridyl  as set forth in claim 1, exclusively.  All additional heteroaryl, rings are drawn to non-elected subject matter.
                             Improper Markush Grouping Rejection
Claims 1-8, 10, 13 and 15-22 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The compounds do not even belong to a recognized class of compounds because every variable varies having substituents with complex meanings and seemingly endless permutations and combinations.  The recited compounds present a variable core and thus the Markush Group(s) i.e.,  pyridines, thiophenes, pyrazoles, oxazoles, isoxazoles, thiazoles, isothiazoles, 1,2,4-thiadiazoles, 1,3,5-thiadiazoles, pyrimidines, 1,2,4-oxadiazoles, 1,3,5-oxadiazoles, pyridazines, pyrazines, pyrroles, imidazoles, pyrazoles, 1,2,4-triazines, 1,2,4-triazoles, 1,2,3-triazoles, tetrazoles, 1,2,3,4-oxatriazoles, 1,2,3,4-thiatriazoles, 1,2,4,5-tetrazines, indolizines, indoles, benzofurans, benzothiophenes, benzimidazoles, benzoisoxazoles, benzothiazoles, quinolones, isoquinolines, quinoxalines, morpholines, thiomorpholines, piperidines, etc.  In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 1, 2, 5, 10, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
          The expression “substituted” is employed in claims 1, 2m 5, 10, 15 and 16 with no indication given as to what substituents really are on the compounds.  
          The claims are drawn to any substituent on a compound of the formula without limitation of the substituent and the behavior of these substances as alleged pharmaceutical agents.  No documentation that a structural feature essential , i.e., substituent for the claimed compounds utililties for controlling animal pests.
 The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation. Applicants are referred to In re Fouche, 169 USPQ 429 CCPA 1971, MPEP 716.02(b).  
            There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention
        The nature of the invention is the preparation of the un-substituted compounds and all substituted compounds.
State of the Prior Art
         Substituents can have very different properties.  Substituents tend to convert from less stable to more stable forms.  No method exists to predict what group will work with any significant certainty. 
The amount of direction or guidance and the presence or absence of working examples
          The specification fails to describe any substituents. Substituents often change into other forms during manufacture.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown substituents.
          The written description is considered inadequate here in the specification.  Conception of the intended substituents should not be the role of the reader.  Applicants should, in return for a 20 year monopoly, be disclosing to the public that which they know as an actual demonstrated fact.  The disclosure should not be merely an invitation to experiment.  This is a 35 USC 112, first paragraph.  If you (the public) find that it works, I claim it, is not a proper basis of patentability.  In re Kirk, 153 USPQ 48, at page 53.                                           
The breadth of the claims   
             The breadth of the claims are drawn to all substituents in addition to the instant un-substituted compounds.
The quantity of experimentation needed
               The specification fails to describe any substituents.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown substituents.  The disclosure is insufficient to allow extrapolation of the limited examples of the elected compounds to enable the scope of the compounds of formula (I) and their substituents. Specifically, the amount of guidance or direction needed to enable an invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. In the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.”
Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP § 608.01(p).        
            The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the compounds and their unknown other forms being claimed.
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant other forms are enabled by the instant application. 
Claims 1-8, 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The terms “product” and “comprising” in claims 1-8, 10 and 13 are open-ended since they include compounds not contemplated by applicants.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
          

Claims 1, 2, 5, 10, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            The expression “substituted” in claims 1, 2, 5, 10, 15 and 16 is indefinite since it includes substituents not contemplated by applicants.
           The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.
Allowable Subject Matter
The prior art does not disclose or make obvious the elected compounds.  Note, for example WO 2015/007668, discloses compounds that differ in having a imidazo[1,2-a]pyridine rather than applicants’ imidazole ring.  Note the examples therein.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action and if limited to the subject matter indicated as being examinable, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
January 29, 2021